Mr. JUSTICE GREEN, dissenting: I dissent. From the officer’s testimony that the defendant admitted hearing moaning and groaning coming from the bedroom, the trier of fact could have believed defendant knew a rape was taking place there. At the time, defendant was undisputedly in the front room and holding a gun. The inference that defendant was serving as a lookout arises not only from his presence there but also from Taylor’s testimony that defendant observed a car approach the house and gave warning. The warning was as much an aid and abetment to the rape as it was to the armed robbery and was more than a negative acquiescence in the rape. I do not agree that for the court to have found defendant guilty of the rape requires a compounding of inferences that creates a reasonable doubt as a matter of law. I believe that the court could have properly determined beyond a reasonable doubt that defendant intended to facilitate the rape as well as the armed robbery, when, after learning that the rape was taking place, he remained armed and in the front room, observed what was taking place outside the house, found that a car was approaching the house and gave a warning. I would affirm all judgments appealed.